Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 9-10, 12-14, and 22-23 are withdrawn.
Claims 1-8, 11, and 15-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 21 recite “adapting the CT-based decision support method to generate the LDCT-based decision support method based upon a result of the comparing.”  Examiner states how is the CT-based decision support method adapted based on the comparing? Is it trying to match with the preliminary result data and what exactly is being adapted in the method to generate the new method?  Examiner is unable to ascertain how exactly the adaptation is done to generate a brand new method based on just comparing.  Examiner asks the Applicant for clarification.
Claim 7 recites the limitation “adapting the CT-based decision support method is done…with the aid of a machine learning method.”  Examiner is unable to determine if the CT-based decision support method is also a machine learning method and how is it adapted with the aid of another machine learning method.  
Response to Arguments
Applicant's arguments filed for claims 1-8, 11, and 15-21 have been fully considered but they are not persuasive.
Applicant argues that the Examiner has agreed that there is sufficient written description for each of the features in the interview summary dated June 9, 2022.  Examiner states that the interview summary no agreement was reached.  After carefully examining the specification and the rejection together, the Examiner provides the following explanation.
Applicant in interview dated 5/24/2022 that “method” are machine learning algorithms and therefore, claim 7 is indefinite due to lack of clarity on how is the adaptation done with the aid of machine learning method when the decision support method is also a machine learning algorithm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626